Citation Nr: 1448609	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral foot disorder, to include hammertoes and pes planus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression and anxiety.

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Stephen W. Dummer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability; for a bilateral foot disorder, to include hammertoes and pes planus; for an acquired psychiatric disability, to include PTSD and depression and anxiety; and for hypertension.  The Veteran timely appealed.

In March 2014, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for diabetes mellitus has been raised by the record (December 2009 VA treatment record), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for an acquired psychiatric disability, to include PTSD and depression and anxiety, and for hypertension are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the March 2014 hearing, that a withdrawal of the appeal for service connection for a bilateral hearing loss disability is requested.

2.  A bilateral foot disorder, to include hammertoes and pes planus, did not have its onset in service and did not increase in severity during active service; and arthritis of both feet was neither shown by X-ray, nor manifested to a compensable degree, within the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A bilateral foot disorder, to include hammertoes and pes planus, was not incurred or aggravated in service; and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the July 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record.  The opinion expressed therein is predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Service Connection Claim for a Bilateral Hearing Loss Disability 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for a bilateral hearing loss at the March 2014 hearing. The withdrawal was reduced to writing in the form of the hearing transcript, and that transcript has been associated with the Veteran's claims file (electronic).  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a bilateral hearing loss disability, and the claim is dismissed.

III.  Service Connection Claim for a Bilateral Foot
Disorder, to Include Hammertoes and Pes Planus

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

The Veteran testified that his feet began hurting, more or less, in active service, particularly after standing for extended periods of time.  He testified that his toes would crimp a bit, and he applied topical ointments on his feet.  He also broke a toe in active service, which swelled, and required that he wore a sandal; the toe was never put into a splint or cast.  The Veteran testified that he did not complain about his feet because others had more serious wounds.  Because the Veteran was assigned as a medic, he testified that he had medications for emergency first-aid measures in his small hutch; and testified that there were no medical records kept in that location, and his broken toe was never documented.  The Veteran also testified that, post-service, he worked for the postal service at a desk job, which did not require much standing; and that he had been diagnosed with pes planus and hammertoes.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records at the time of the Veteran's separation examination from active service in January 1971 reveal normal feet. 

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of both feet on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA treatment records show complaints of joint pains, on and off, in both feet in July 2009 and in October 2009.  Examination in October 2009 revealed that pedal pulses were normal.  The examiner noted bunions of toes; hammertoes; slight hypertrophy of metatarsophalangeal joint of first toe bilaterally, worse on right; and flat arches.  The Veteran was referred to the Podiatry Clinic.

VA records show that the Veteran presented at the Podiatry Clinic in December 2009 with hammertoes and flat arches.  He reported having pain in both feet for many years, and that he had not tried any medication.  He selected shoes carefully for comfort.  He reportedly had inserts made approximately five years ago, and had not used them recently.  The Veteran also reported a history of a broken toe in Vietnam.  X-rays taken in December 2009 revealed no fracture or dislocation of either foot.  There was a flexion deformity at the proximal interphalangeal joints of the right and left second toe, and most likely the right and left third toe, which could be due to hammertoes.  Assessments then were degenerative joint disease, hammertoes; and corns, callosities.

The Veteran reportedly did well with new shoes and inserts in September 2010 and in January 2011.  His corns and callosities were debrided at each visit.

Private treatment records show that the Veteran presented in November 2011 for a bilateral foot evaluation, due to painful feet and painfully contracted digits and flat feet.  The Veteran believed that his active service and time spent in Vietnam may have contributed to his current foot deformities.  The Veteran stated that he always had problems with his feet, but that they became much worse following active service.  He reportedly worked post-service primarily at a desk-type job, and was not on his feet very much.  He currently experienced significant discomfort in both feet when active and standing on his feet for any period of time. 

Following examination in November 2011, assessments were severely contracted digits 2 through 5 bilateral; pes planus bilateral; and degenerative joint disease primarily first metatarsal medial coneform joint, right greater than left.  The private physician noted that many foot deformities-i.e., flat feet, bunions, and hammertoes-are hereditary, though there are certain environmental factors that can aggravate these conditions or make them worse.  The private physician also opined that it was difficult to say whether the Veteran's conditions are directly related to his active service, but it was fair to assume that some degree of deformities that he currently has most certainly could have been aggravated by his active service; and to cause these to become progressively worse, and cause some of the discomfort that he was currently having.

VA examination of the Veteran's feet in April 2013 revealed no skin changes.  Nails were without fungus or dystrophic changes.  The Veteran's gait was normal.  The examiner found no evidence of deformity, malalignment, drainage, tenderness, edema, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function with repetitive use.  Diagnostic testing of the right foot revealed hammertoe deformities and arthritic changes involving the dorsum; and diagnostic testing of the left foot revealed hammertoe deformities involving lateral 4 toes, and mild arthritic changes involving the foot dorsum.  The VA examiner found no evidence in the claims file of any ongoing bilateral foot condition, dating from 1972 until October 2009.

With regard to pes planus, the Veteran reported having flat feet all of his life.  He reported pain on use of his feet.  The April 2013 examiner noted characteristic calluses on both feet, and that the Veteran's symptoms were relieved by arch supports.  The Veteran did not have extreme tenderness of plantar surface of either foot.  Examination revealed decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of either foot, and the Veteran used no assistive devices.  Diagnostic testing revealed degenerative arthritis in multiple joints of both feet.      

The April 2013 VA examiner opined that the Veteran's bilateral foot disorder, to include hammertoes and pes planus, was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran's bilateral foot disorder was not related to active service or aggravated by active service beyond its natural progression because the Veteran had normal feet on enlistment examination and normal feet on the separation examination.  The April 2013 examiner also found that the Veteran had arches that fell with weight-bearing only; and degenerative changes in several joints on X-ray, which was at least as likely related to the process of aging and genetic.  Non-weight-bearing X-rays taken in April 2013 were read as "no pes planus."

The Board has considered the finding by the November 2011 private physician, which indicated that the Veteran's bilateral foot disorder was congenital or hereditary; and also considered the private physician's opinion that the Veteran's bilateral foot disorder most certainly could have been aggravated in active service.  In this regard, there is no medical evidence of record that demonstrates the existence of any bilateral foot disorder prior to the Veteran's active service.  Nor is there evidence of an increase in severity or of any worsening of a bilateral foot disorder during active service or within the first post-service year, to demonstrate or support a finding of aggravation.  The November 2011 private physician did not mention any permanent, measurable increase in the severity of a bilateral foot disability that could be attributed to active service.  Accordingly, the November 2011 opinion lacks probative value because there is no sound basis for the conclusion.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On the other hand, the April 2013 VA examiner reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current bilateral foot disorder, to include hammertoes and pes planus, and active service.  The examination report is fully articulated and contains sound reasoning.  The Board finds the April 2013 VA examiner's opinion to be persuasive in finding that the Veteran's current bilateral foot disorder is likely related to the process of aging and genetic.  Notably, X-rays first revealed arthritis of both feet in 2009-i.e., more than three decades after the Veteran's discharge from active service.  The Board finds the April 2013 examiner's opinion supported by the record-namely, the service enlistment and separation examinations-and is responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current bilateral foot disorder originated during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, he is not competent to diagnose a bilateral foot disorder and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the April 2013 examiner's opinion that current complaints of bilateral foot pain are not related to active service.  The April 2013 examiner's opinion is entitled to greater probative weight as the examiner reviewed the Veteran's medical history, conducted a physical examination, and provided an opinion that is supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral foot disorder, to include hammertoes and pes planus.  On this matter, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




 
ORDER

The appeal seeking service connection for a bilateral hearing loss disability is dismissed.

Service connection for a bilateral foot disorder, to include hammertoes and pes planus, is denied. 


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Acquired Psychiatric Disability, to include
PTSD and Depression and Anxiety 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's personnel records indicate that he served in Vietnam from February 1970 to January 1971, and that he participated in an Unnamed Campaign.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board notes that two of the three stressors described by the Veteran involved his fear of hostile military or terrorist activity, and the third stressor involved feelings of inadequacy as a combat medic.

Specifically, the Veteran testified that he was assigned initially as a medic at an Aid Station, and then as a combat medic in Vietnam.  He testified that, at times, he was assigned to a hospital, where there were injured soldiers in various states of injury.  He testified that his exposure to soldiers with missing extremities made him fearful that this would happen to him.

The Veteran also testified that he frequently was volunteered for convoys, and described a convoy incident during a monsoon which made radio contact difficult. The Veteran testified that a soldier had been bitten by a snake in the middle of the night, and that the Veteran had to lance the soldier's arm, without actually knowing how he should treat a snake bite.  A medevac helicopter eventually brought the soldier to a hospital.  The Veteran reportedly felt apprehensive and worried, and had nightmares about the incident.  He testified that he was responsible for everyone's medical needs in the convoy, even though he was not a doctor and had only six-to-eight weeks of training.  

The Veteran also testified that his unit was subjected to constant incoming mortar attacks, and he was under constant stress.  He testified that North Vietnamese troops were killed inside the perimeters of the unit, and that they were actually coming through the wire.  He also had dreams of the events, and he reportedly started abusing drugs and alcohol while in active service.

The report of a January 2011 VA examination reflects that the Veteran self-referred to a PTSD treatment program in 2009, and that he first sought treatment for anxiety and depression around 2000.  The January 2011 examiner opined that the Veteran's symptomatology did not appear to rise to a threshold of PTSD.  The January 2011 examiner also noted that the Veteran did not appear to have significant depressive symptoms for many years after service, and could find no evidence directly correlating the Veteran's depressive disorder with his active service.

A private psychological evaluation, conducted in September 2011, reflects Axis I diagnoses of PTSD and a major depressive disorder.  The clinical psychologist opined that the Veteran had dealt with a significant level of depression, substance abuse, and PTSD symptoms since active service; and that his PTSD had its genesis in active service.  

In March 2014, the Veteran testified that he first sought VA treatment for PTSD in 2009; and that, prior to 2009, he self-medicated.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

Hypertension  

The Veteran contends that his hypertension is caused by his PTSD and depression, or is the result of his presumed exposure to Agent Orange in active service.  As noted above, the Veteran served in Vietnam from February 1970 to January 1971; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  


The Veteran's service treatment records do not reflect any treatment for hypertension or for blood pressure problems.  A blood pressure reading at the time of the Veteran's separation examination from active service in January 1971was 110/60 (sitting).

VA treatment records show an assessment of hypertension in September 2009, which was controlled with medications.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for PTSD, for depression, and for anxiety; and for hypertension, dated from October 2011 to present.  

2.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3), as well as 38 C.F.R. § 3.310 regarding hypertension.

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hypertension.  Upon examination of the Veteran and review of the claims file, the examiner is asked to render opinions as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is the result of disease or injury incurred or aggravated during service, to specifically include the Veteran's presumed in-service exposure to herbicides.   

b.  Whether it is at least as likely as not (50 percent probability or more) that any service-connected disability aggravated (i.e., increased the severity of) the Veteran's hypertension beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

5.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


